Title: From James Madison to James Barbour, 13 April 1825
From: Madison, James
To: Barbour, James


        
          Dr. Sir
          Apl. 13. 1825
        
        I have just recd. a letter from Mr. Byrd Willis manifesting great anxiety to obtain a Cadet appt. for his son George, who he says has long been on the list of Candidates. The father derives encouragement from the descent of consanguinity of the son, connecting him with the Military merit of the revolution. Notwithstanding my general forbearance to intermeddle in such cases, I cannot well decline being the channel of this communication; altho’ I can not doubt that it will find in you every proper disposition to favor the object of it as far as comparative pretentions, and the allotted space of Virga. in the Military Academy will justify. With great esteem & regard
        
          J. M
        
      